 AMOLE, INC.67Amole,Inc. and General Teamsters Sales,Service &Industrial Union,Local 654,affiliated with the In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 9-CA-8205testified, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYEROctober 11, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 13, 1974, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Amole, Inc., Dayton, Ohio,its officers, agents, successors, and assigns, shall takethe action set forth in said recommended Order.DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was tried before me inOakwood, Ohio, on. March 13, 1974, on a complaint filedby the General Counsel of the National Labor RelationsBoard and an answer filed thereto by Amole, Inc., hereincalled the Respondent.' At issue is whether Respondentviolated Section 8(a)(3) of the National Labor RelationsAct, as amended, by discharging Peggy Kennedy undercircumstances to be chronicled hereinafter. Briefs havebeen received from the General Counsel and the Respon-dent which have been duly considered.Upon the entire record made in this proceeding, includ-ing my observation of the demeanor of the witnesses who'The complaint,which issuedon February 7, 1974,isbased on a chargefiled on December21, 1973,and servedon January 2, 1974.Respondent, an Ohio corporation with its office andprincipal place of business located in Dayton, Ohio, is en-gaged in the preparation, packaging, and sale of cosmetics.During the annual period material to this proceeding, Re-spondent sold and shipped products valued in excess of$50,000 from its establishment in Dayton, Ohio, directly topoints located outside the State of Ohio. The complaintalleges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that General Teamsters Sales, Service & IndustrialUnion, Local 654, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein called the Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that Respondent violatedSection 8(a)(3) of the Act by discharging Peggy Kennedyon November 28, 1973, because she had contacted herunion representative regarding her working conditions. Re-spondent denies the commission of any unfair labor prac-ticesproscribed by the statute.During the times material herein, Respondent and theUnion were parties to a collective-bargainingagreement.In pertinent part, article I of that compact provided that allemployees must become members of the Union on or be-fore the 31st day of their hire. Article III, section 1, provid-ed that "New Employees shall be regarded as probationaryemployees for the first sixty (60) days of employment, afterwhich time they will be entered on the seniority list andtheir seniority date shall be the date of the most recent hire.Probationary employees who are terminated for any rea-son shall have no recourse to the grievance procedure ofthis contract."Peggy Kennedy was hired by Respondent on October 2,1973.Within a week after the commencement of her em-ployment, she became a member of the Union. It is undis-puted and I find that, sometimein lateOctober or earlyNovember, Kennedy complained to her forelady, MarySmith, that, based on her seniority, Kennedy believed thatshe should be permitted to work on a machine where shecould earn more money rather than be relegated to the endof the production line where she merely boxed and stackedplastic bottles for shipment and was, paid less. According toKennedy's testimony, Smith replied "Peggy, you are goodon the machine, but you are better at the end of the line,those orders that we had, if you hadn't been there, theywould have been. all messed up and I knew, I need you2All dates hereinafterfall in 1973.214 NLRB No. 15 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere to keep those orders straightened out." As a result ofthis colloquy, Kennedy was denied a transfer to a machineand remained at the boxing and stacking operation.Bobby Coffey, the Union's steward, testified that, on orabout November 23, he was approached by Kennedy whoinquired about seniority rights at the plant and as to how itapplied to employees. At this juncture, Kennedy relatedthat she had been taken off her machine and had beenassignedto work on the end of the production line. Coffeystated that he was unaware of this happenstance and askedwho had caused the transfer. Kennedy replied that Fore-lady Smith had ordered it and she pleaded with Coffey toinvestigate thematter. Coffey assured Kennedy that hewould speak with Plant Manager Fint Parsons about thesubject.Later that day, Smith beckoned to Coffey and a conver-sation ensued. Smith asked Coffey "if I was going aroundtelling [Kennedy] what [Smith] could tell her to do andthings like this and how seniority applied." Coffey re-sponded in the affirmative, and Smith added that, "well, Ihear you are going to talk to Fint Parsons about Peggy."Coffey replied that he planned to do so later in the day.Smith retorted that Coffey, "had no right to tell peoplewhat they could do . . . what jobs they should be on.... Smith ended the discussion by inviting Coffey tocontact Parsons.A short while thereafter, Coffey entered Parsons' officeand inquired as to why Kennedy had been transferredfrom machine work to the end of the production line. Par-sons answered that Smith had told him that Kennedy'sproduction was not up to par. Coffey suggested that itmight have been more politic for Smith to have explainedthe reason for the move rather than simply ordering theswitch. Parsons thereupon promised that he would "lookinto it."Dissatisfied over her unsuccessful attempt to obtain themore desirous and lucrative machine work to which shedeemed herself entitled, Kennedy telephoned Dick Loy,the Union's businessrepresentative, on November 26. Dur-ing their conversation, Kennedy apprised Loy of her dis-cussion with Smith and informed him of her wish to trans-fer to machine duties due to the fact that she possessed.greater seniority than the woman then employed on themachine. Loy informed Kennedy that he had a previously.scheduled meeting with Plant Manager Parsons set for No-vember 28, and he assured her that he would bring up thetopic at the meeting.It is undisputed and I find that, on the afternoon ofNovember 28, Loy called upon Parsons.. Loy stated that hehad received a telephone call from Kennedy in which shecomplained that she had been denied the right toexerciseher seniority in the selection of the duties which she per-formed. Parsons reminded Loy that, pursuant to their la-bor contract, probationary employees such as Kennedycould be utilized anywhere in the plantatmanagement'sdiscretionto enhance theirtraining.Loy readily agreedand the conversation terminated.Kennedy further testified that, at approximately 3 p.m.on November 28, she was instructed by Forelady Smith toproceed to Parsons' office. When she arrived,Parsons an=nounced that, "Peggy, I'm going to have to let.you go "Kennedy inquired into the reason for this personnel action,and Parsons responded, "You have gotten in contact withthe union, you have caused Mary [Smith] trouble." In hertestimony, Kennedy emphatically denied that, during thisterminal interview, Parsons assigned any other reason forher termination. Whereupon, Kennedy was discharged onthe afternoon of November 28, approximately 2 days be-fore she would have finished her probationary period andbecome a permanent employee of Respondent.SPlant Manager Parsons testified that he initially decidedto discharge Kennedy on November 23 after discussing thesubject with Forelady Smith, who was his sole fount ofinformation concerning Kennedy's work performance. Ac-cording to Parsons, he had received several adverse reportsfrom Smith in late October and early November concern-ing Kennedy's low productivity on the screening machine,and Smith had recommended Kennedy's discharge as earlyas the end of October. However, Kennedy was transferredfrom the machine to the boxing and stacking operation onthe production line. In Parsons' words, his decision to ter-minate Kennedy was reached on November 23 when Smithinformed him that "Peggy Kennedy was going around thescreening department, talking to people, causing troubleand was going to become a troublemaker." When ques-tioned as to why he did not discharge Kennedy on Novem-ber 23, Parsons replied that "I had 'what I thought wasmore important business to take care of . . . I was involvedwithseveral meetingswith executives of the company, inthe early part of the week, on some inventory problems."Parsons denied that, on this date, he had any knowledgethat Kennedy had gone "to the Union for anything."Parsons further averred that the first he learned thatKennedy had enlisted the support of the Union in herquest for machine work was on November 28 when he metwith UnionBusinessRepresentative Loy about a grievanceand Loy brought up Kennedy's complaint that she be-lieved she was being discriminated against because she wasnot allowed to operate the screening machine. Despite the.fact that, according to Parsons, he had already decided toterminateKennedy on November 23, and,` indeed, wasabout to sever her employment a few hours after his discus-sion with Loy, Parsons failed to disclose this intelligence toLoy but, instead, reminded the latter that Kennedy wasstillaprobationary employee whose workassignmentswere within the exclusive discretion of management. Loyagreed with Parsons' observations and the meeting ended.A few hours later, Parsons summoned Kennedy to hisoffice. It is his testimony that "I told her we were going tohave to let her go, that her ability to get production was notwhat we required from an employee, that she had walkedthroughout the screening department, harassing people andspreading stories and was in general, a troublemaker."Kennedy protested that "I'm a good worker, you are doingthis because I .went to the Union." Parsons inquired wheth-er Kennedy was in need of gainful employment, and whenshe responded affirmatively, Parsons referred her to anoth-er establishment and assured her that "if there was a3Although the complaint alleges that Kennedy was discharged on No-vember 29,it seems clear on this record and I find that she was severed fromRespondent's employment rolls on November 28. AMOLE, INC.chance of her getting employment there, that I would notdo anything to hinder her getting another job." Parsonsconcluded his testimony by proclaiming that Kennedy'sdischarge had no relationship to her enlistment of theUnion's support in order to obtain reassignment in her du-ties at the plant.When summoned as a witness, Forelady Mary Smith tes-timonially related that, immediately following Kennedy'semployment on October 2, Smith put Kennedy to work ona variety of machines. At some indeterminate date, Pro-duction Scheduler Guinevere Wilkin informed Smith thatKennedy was not fulfilling production requirements andsuggested that Smith reassign Kennedy. Whereupon, Smithdirected Kennedy to work at the end of the production linewhere she boxed and stacked plastic bottles in preparationfor shipment, a task for which, by Smith's own admission,she deserved a rating of "very good." Following her reas-signment, Smith received no other complaints regardingKennedy'sworkperformance,butcontended thatKennedy's fellow employees commenced to complainabout her body odor, messiness, and bossiness, and thatthese became ingredients in her reports to Parsons recom-mending Kennedy's discharge. In the course of the presen-tation of its defense, Respondent introduced a parade ofwitnesses to substantiate Smith's testimony. This effortprovedabortive.Regarding the complaint aboutKennedy's body odor, Parsons candidly conceded in histestimony that Kennedy's alleged "body odor" played norole in her termination. Moreover, in his terminal interviewwith Kennedy, Parsons made no mention of "messiness"or "bossiness" as being motivating factors in causing herseparation from employment with Respondent.Rounding out Smith's testimony, she denied that she hadever told Parsons that she was concerned because Kennedyhad complained to the Union over the latter's failure toobtain machine work or that she was worried about herfuture as a result of any such complaint. Smith also deniedthat she had ever mentioned to any union steward that shewas unhappy over Kennedy's complaints to the Union.However, Smith did bring herself to admit that "BobbyCoffey, the Union Steward, had told me something aboutPeggy mentioning something to him and I said `well, youshouldn't go around starting trouble, Bobby'... .I credit the testimony of Kennedy, who impressed me asa sincere and forthright witness, and find either in late Oc-tober or early November she was transferred from herwork on a screening machine to the task of boxing andstacking plastic bottles in preparation for shipping. I findthat Kennedy objected to the transfer and complained toSmith that the former believed she was entitled to machinework by virtue of her accrued seniority. When Smith failedto reassign Kennedy, the employee sought out Union Stew-ard Bobby Coffey on November 23, informed him of hergripe, and questioned him concerning the subject of senior-ity rights. Coffey assured Kennedy that he would present" In fact,Smith admitted on the stand that no employee had ever com-plained to her that Kennedy had failed to clean up her work area, and thatSmith herself never observed any deficiencies regarding this aspect ofKennedy's work.69thematter for Parsons' consideration later in the day. Icredit Coffey's testimony, not only because it possessed thequalities of candor, but also because it was partially cor-roborated by Smith, and find that, on the afternoon ofNovember 23, Coffey engaged in a conversation withSmith during which the forelady asked if Coffey had beenadvising Kennedy about her employment rights and if heintended to speak to Plant Manager Parsons aboutKennedy's complaint. When Coffey indicated that he hadso advised Kennedy and that he had planned to communi-cate with Parsons about Kennedy's job assignment, I findthat Smith stated that Coffey "had no right to tell peoplewhat they could do . . . what jobs they should be onI further find, based on Coffey's credited and essentiallyundenied testimony, that he spoke with Parsons late in theday on November 23 and questioned Parsons regardingKennedy's transfer away from the screening machine. Par-sons promised that he would look into the matter. I findthat, on the same afternoon, Parsons met with Smith and adiscussion of Kennedy's retention of employment ensued. Ideem it not only plausible but reasonable to infer from therecord that Parsons and Smith discussed the circumstancethatKennedy, although a probationary employee, hadsought Coffey's support in her efforts to regain machinework.I find that, on November 26, Kennedy contacted UnionBusinessRepresentative Loy, informed him of her beliefthat,based on seniority, she was entitled to operate thescreening machine, and received assurances from Loy thathe would press the issue with Parsons at a forthcominggrievancesession.Ialso find that, on November 28, Loydiscussed the topic with Parsons. I credit the testimony ofKennedy and find that, following Parsons' colloquy withLoy on November 28, the plant manager summoned her tohis office and announced that she had been dischargedbecause "you have gotten in contact with the Union, youhave caused Mary [Smith] trouble."To be sure, Respondent would have been legally privi-leged to terminate Kennedy at any time, apart from con-tractualconsiderations, for reasons of "body odor,""messiness," or "bossiness," or for no reason at all. Howev-er, I am not convinced that Respondent's personnel actionwith respect to Kennedy on November 28 was predicatedon these grounds. Kennedy, who was a member of theUnion, decided to utilize the Union's collective power inher attempt to correct what she believed to be an employ-ment inequity. After complaining to Coffey and Loy, bothof these union representatives brought Kennedy's griev-ance to the attention of Smith and/or Parsons for consider-ation.Perhaps, unwittingly, Parsons divulged the basic mo-tivation for separating Kennedy. from Respondent's em-ploy when he testified that she was "causing trouble andwas going to become a troublemaker."In sum, I am convinced and find that Respondent select-ed Kennedy for discharge on November 28, not because ofany deficiencies in her work performance or of any unde-sirable personal traits, but because she had contacted herunionrepresentatives to press grievances which she har-bored concerning her working conditions. I therefore con- 70DECISIONSOF NATIONALLABOR RELATIONS BOARDclude that, by discharging Kennedy on that date, Respon-dent violated the provisions of Section 8(a)(3) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities set forth in section III, above, occurring inconnection with Respondent's operations described in sec-tion I, above, have a close and intimate relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent discharged Peggy Kenne-dy on November 28, 1973, for reasons which offended theprovisions of Section 8(a)(3) of the Act. I shall thereforerecommend that Respondent make her whole for any lossof pay which she may have suffered as a result of the dis-crimination practiced against her. The backpay providedfor herein shall be computed in accordance with theBoard's formula set forth in F.W. Woolworth Company,90NLRB 289 (1950), with interest thereon at the rate of 6percent per annum computed in the manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record in this case, I herebymake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Peggy Kennedy, thereby discriminat-ing in regard to her hire and tenure of employment, inorder to discourage her membership in the Union, Respon-dent has engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct. .Upon the foregoing findings of fact and conclusions oflaw and theentirerecord, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissuethe following recommended:5SeeLooseLeafMetals Company,181NLRB 202,206 (1970):LapeerMetal Products Co.,134 NLRB 1518, 1520(1961).ORDER6Respondent Amole, Inc., Dayton, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment, in order todiscourage their membership in the Union.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Peggy Kennedy immediate and full rein-statement to her former job or, if it no longer exists, tosubstantially equivalent employment, and make her wholefor any loss of pay which she may have suffered as a 'resultof the discrimination practiced against her, in the mannerset forth in the section of this Decision entitled "The Rem-edy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records and reports, and allother records necessary to analyze the amount of backpaydue herein.(c)Post at its plant in Dayton, Ohio, copies of the at-tached notice marked "Appendix." ' Copies of said notice,on forms provided by the Regional Director for Region 9,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof and maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken toinsurethat said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director, for Region 9, in writ-.ing,within 20 days from the date of this Order, what stepshave been taken to comply herewith.In the eventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48 of theRules and Regulations,be adopted by theBoard andbecome itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived forall purposes.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing anOrder ofthe National LaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnitedStatesGovernmentWE WILL NOT discharge our employees from work,thereby discriminating in regard to their hire and ten-ure of employment, in order to discourage their mem-bership in General Teamsters Sales, Service and In- AMOLE, INC.dustrialUnion Local 654, affiliated with the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.71WE WILL make Peggy Kennedy whole for any loss ofpay she may have suffered as a result of our discrimi-nation practiced against her, and we will reinstate her.All our employees are free to become, remain, or refrainfrom becoming and remaining members of any labor orga-nization.AMOLE, INC.I